Fourth Court of Appeals
                             San Antonio, Texas
                                   JUDGMENT
     Nos. 04-19-00556-CR, 04-19-00557-CR, 04-19-00558-CR, 04-19-00559-CR
                               & 04-19-00560-CR

                                Sean Carlton LACEY,
                                      Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

             From the 399th Judicial District Court, Bexar County, Texas
    Trial Court Nos. 2018CR13328, 2018CR13305, 2018CR12079, 2018CR12614
                                  & 2018CR12615
                      Honorable Frank J. Castro, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

   In accordance with this court’s opinion of this date, these appeals are DISMISSED.

   SIGNED October 2, 2019.


                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice